FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Hong (WO 2016058771 A1, cited by the applicants, “Zhang”) in view of Inagaki et al. (US 2007/0056860 A1, “Inagaki”).
Claim 1, Zhang teaches a method for checking an electrostatic particle sensor for sensing soot particles in exhaust gases of an internal combustion engine (“Abstract”), the method comprising: generating a sensor current (page 2; lines 65-67 discloses that the sensor current is generated by applying voltage across the electrodes) between a first electrode (fig.1; element 4a) and a second electrode (fig.1; element 4b) of the particle sensor (fig.1; element 4), wherein the first electrode and the second electrode define a gap (a gap is shown in fig.1) through which the exhaust gas flows between the electrodes (fig.1), by applying a difference in potential between the electrodes, wherein soot particles accumulate on the electrodes and, after a dwell time dependent on the preloading of the electrodes with soot particles, they move from a first electrode to the respective second electrode generating a flow of current as a measure of the quantity of soot in the stream of exhaust gas (page 2; lines 68-73).  
Zhang does not explicitly teach regarding switching off the internal combustion engine while measuring the sensor current; determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine; and if no peak in the sensor current is measured, flagging the particle sensor as faulty. 
As to the limitation, “determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine; and if no peak in the sensor current is measured, flagging the particle sensor as faulty,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zhang art as a general teaching to arrive at the instant invention because the system measures the sensor current and the output signals of the particle sensor, which are the measured sensor current values, are fed to a control unit and the control unit is connected to a characteristic 
As to the limitation, “determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine,” Zhang teaches in (page-4; lines 136-143) that after the engine has been switched off, a check is carried out to determine whether the resulting change particle mass flow values as expected. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zhang art as a general teaching to arrive at the instant invention because checking of the sensor current is carried out after the engine has been switched off, which would ensure an improved robustness of the self-diagnosis. Thus, the limitation is implicitly taught by Zhang.
In any event, as to the limitation, “determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine,” Inagaki teaches a sensor control apparatus and method where, detecting voltages generated between the pair of electrodes at respective times when the current source is turned on and off. Thus, the system of Inagaki teaches regarding measurement of sensor current after the switching off of source or the internal combustion engine [0019].


Regarding Claim 6, the method as claimed in claim 1 is taught by Zhang in view of Inagaki.
Zhang further teaches that the method further comprising checking the particle sensor at regular intervals (page-4; lines 130-132 teaches that the self-diagnosis of a particle sensor can be performed during operation of the internal combustion engine at any predetermined time intervals). 

Regarding Claim 7, Zhang teaches a computer program product (fig.1; element 6, memory) comprising a computer-readable medium and program code stored on the computer-readable medium and which, when it is executed on a processor (fig.1; element 5, control unit), directs the processor to: 
generate a sensor current (page 2; lines 65-67 discloses that the sensor current is generated by applying voltage across the electrodes) with the particle sensor having a first electrode (fig.1; element 4a) and a second electrode (fig.1; element 4b), wherein the first 
Zhang does not explicitly teach regarding switching off the internal combustion engine while measuring the sensor current; determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine; and if no peak in the sensor current is measured, flagging the particle sensor as faulty. 
As to the limitation, “determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine; and if no peak in the sensor current is measured, flagging the particle sensor as faulty,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zhang art as a general teaching to arrive at the instant invention because the system measures the sensor current and the output signals of the particle sensor, which are the measured sensor current values, are fed to a control unit and the control unit is connected to a characteristic memory in which a sensor characteristic specified by the manufacturer of the particle sensor is stored. The control unit accesses the characteristic curve memory using the sensor current values measured by the particle sensor and receives respective associated particle mass flow values as output signals from the characteristic curve memory. One of ordinary skill in the art would use the characteristic curve and use the peak current as the standard condition of the sensor. Thus, if 
As to the limitation, “determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine,” Zhang teaches in (page-4; lines 136-143) that after the engine has been switched off, a check is carried out to determine whether the resulting change particle mass flow values as expected. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Zhang art as a general teaching to arrive at the instant invention because checking of the sensor current is carried out after the engine has been switched off, which would ensure an improved robustness of the self-diagnosis. Thus, the limitation is implicitly taught by Zhang.
In any event, as to the limitation, “determining whether a peak in the sensor current is measured after the switching off of the internal combustion engine,” Inagaki teaches a sensor control apparatus and method where, detecting voltages generated between the pair of electrodes at respective times when the current source is turned on and off. Thus, the system of Inagaki teaches regarding measurement of sensor current after the switching off of source or the internal combustion engine [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s apparatus/method with the teaching of Inagaki and determine whether a peak in the sensor current is measured after the switching off of the internal combustion engine, because Inagaki’s system/method measures current or voltage generated between the pair of electrodes at respective times when the current source or the combustion engine is turned on and off. Thus, it would have been obvious to one of ordinary . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Inagaki as applied to claim 1 above, and further in view of Hopka et al. (US 2018/0067090 A1, previously cited “Hopka”).
Regarding Claim 2, the method as claimed in claim 1 is taught by Zhang in view of Inagaki.
Zhang does not explicitly teach that the method further comprising identifying a level of the peak and/or a surface area of the peak to check the function of the particle sensor. 
However, Hopka teaches the method further comprising identifying a level of the peak to check the function of the particle sensor (an electrostatic particulate matter (PM) sensor (fig.1; element 10).  The PM sensor 10 includes a first electrode 12 and a second electrode 14, a current between the electrodes is measured. Fig.4 & 5B discloses that if the measured change in current is greater than the expected change for a resistive load, the original soot detection in step 208 is plausible [0018]; [0051]; [0054]; fig.4&5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hopka in the method of Zhang in view of Inagaki since this would precisely measure the specific sooth in the exhaust gas.

Allowable Subject Matter
Claims 3 and Claim 4 that is depended on claim 3, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 12/14/2020 with respect to claims 1-7 have been fully considered but are moot because the arguments do not apply to the new set of references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861